UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7491


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

SYLVESTER NORVILLE, a/k/a Dick,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:10-cr-00087-D-1; 4:12-cv-00076-D)


Submitted:   March 28, 2014                 Decided:   April 3, 2014


Before KING, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sylvester Norville, Appellant Pro Se. Shailika K. Shah, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sylvester     Norville         seeks       to    appeal        the        district

court’s    order    denying      relief      on    his   28    U.S.C.        § 2255       (2012)

motion.       The order is not appealable unless a circuit justice or

judge     issues    a     certificate        of     appealability.                 28     U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent    “a     substantial        showing         of    the      denial       of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable          jurists       would

find that the district court’s assessment of the constitutional

claims is “debatable or wrong.”                     Slack v. McDaniel, 529 U.S.

473, 484 (2000); accord Miller-El v. Cockrell, 537 U.S. 322,

336-38    (2003).         When    the     district       court          denies     relief      on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a    debatable    claim       of   the    denial         of    a   constitutional

right.    Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Norville has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense      with   oral    argument         because     the       facts     and     legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3